Citation Nr: 0022971	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-17 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for torticollis from 
January 22, 1998?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1987.  

In April 1998, service connection was granted for 
torticollis.  A 10 percent evaluation was awarded, effective 
January 22, 1998.  The veteran alleged that his disability 
was more severe than the current evaluation reflected, and 
the instant claim ensued.  In September 1999, the Board of 
Veterans' Appeals (Board) denied an increase in the 
10 percent evaluation.  Thereafter, he appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In December 1999, while the case was pending at the Court, VA 
filed a motion (the Motion) requesting that the Court vacate 
the Board's decision which denied an evaluation in excess of 
10 percent for the veteran's service-connected torticollis.  
In February 2000, the Court granted the Motion, vacated the 
Board's September 1999 decision, and remanded the case to the 
Board for further compliance with directives that were 
specified by the Court. 


REMAND

The veteran and his representative contend, in essence, that 
the service-connected torticollis is more severe than the 
10 percent evaluation reflects.  He claims that he has neck 
and shoulder pain and constant involuntary movement of the 
head.  

A review of the record reveals that the veteran has received 
treatment for his psychiatric condition and torticollis from 
Wayne A. Swart, MD, since 1988.  It was also noted that he 
was seen in the Sinai Hospital every four to five months for 
treatment of spasmodic torticollis by Peter LeWitt, MD.  
Medical records for treatment by either private medical 
examiner are not associated with the claims folder.  Hence, 
further development is in order.  

Additionally, the veteran's service-connected torticollis has 
been rated by analogy to a convulsive tic pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8103 (1999).  This Code 
provides that a moderate convulsive tic warrants a 10 percent 
evaluation.  Severe symptomatology warrants a 30 percent 
evaluation.  A note under this Code instructs that this 
disorder is to be rated depending upon the frequency, 
severity, and muscle groups involved.  The veteran underwent 
VA examination in July 1998.  Although he noted that he had 
involuntary, constant, and repetitive movements of the head, 
the examiner described the overall disability as mild.  The 
basis for the use of this word was not explained, and as 
noted in the joint motion, the examiner did not specify or 
otherwise identify which precise muscle groups were involved 
in the involuntary motion.  As such, an examination conducted 
on remand must be fully descriptive in order to properly 
apply to the rating schedule.  38 C.F.R. §§ 4.1, 4.2 (1999).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for his service-connected torticollis 
disability since 1997.  After securing 
any necessary release, the RO should 
attempt to obtain copies of all records 
from any identified treatment sources, to 
include Drs. Swart and LeWitt.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If any 
evidence specified by the veteran cannot 
be obtained he must be informed of that 
fact in writing.

2.  Thereafter, the veteran should be 
afforded an appropriate VA neurological 
examination to determine the current 
extent of disabling manifestations of the 
service-connected torticollis.  The 
claims folder must be made available to 
the examiner and all indicated testing 
should be conducted.  The examiner must 
document the veteran's current complaints 
and all pertinent findings should be 
reported in detail.  The examination 
report must should contain a complete 
account of all manifestations and 
findings specifically referable to 
torticollis.  The examiner should 
indicate whether the disability is mild, 
moderate or severe in light of the 
frequency, severity and specifically, the 
muscle groups involved.  Any involved 
muscle group must be directly identified.  
If there is no muscle group is impaired 
that fact must be documented.  All 
findings, opinions, and bases therefor 
should be set forth in detail.  The 
examination report should be typed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, to include 
documentation of their consideration of 
staged ratings for torticollis.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  The assignment of any staged 
rating should reflect consideration of 
the effective date regulations and an 
explanation of the reason for the 
effective date.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


